DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 7/12/2021 has been entered. Claims 71-74, 76, 78-84, 95-106 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 71, and 79-83 are rejected under 35 U.S.C. 103 as being unpatentable over a first interpretation of Gore (U.S. Patent no 5662622) further in view of Storbeck (U.S. PG publication 20170000977) further in view of Fogarty (U.S. PG publication 20090240236).
In regard to claim 71,
Gore discloses a catheter (see entire structure shown in figure 1) comprising: 
[AltContent: textbox (Proximal portion)][AltContent: ][AltContent: textbox (Distal portion)][AltContent: ][AltContent: textbox (Central lumen)]
    PNG
    media_image1.png
    767
    61
    media_image1.png
    Greyscale


a tubular body (figure 1, item 14) defining a central lumen (see figure 1 above) and having a proximal portion (see figure 1, item 24, 25, 26, and 27: wherein the proximal portion includes proximal end portion 24, second tubular wall portion 25, third tubular wall portion 26, and fourth tubular wall portion 27) and a distal portion (figure 1, item 28), and wherein the tubular body comprises: 
an inner tubular layer (figure 1, item 20) surrounding the central lumen (see figure 1 above); 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Valleys)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Peaks)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Peaks)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Enlarged view of the distal portion in figure 1)]
    PNG
    media_image2.png
    334
    130
    media_image2.png
    Greyscale

an outer tubular layer (figure 1, item 22; column 4, line 42-47) forming a plurality of ribs (see enlarged view of the distal portion in figure 1 above: wherein the first two ribs identified above are construed as the plurality of ribs; Examiner notes two ribs satisfy the limitation of a plurality of ribs) having peaks and valleys (see enlarged view of the distal portion in figure 1 above; portions 46 form peaks since they bow outward as supported by column 6, line 63-65 between coils as supported by column 5, line 51-55 and therefore valleys are present at the coil), wherein an outermost diameter of the tubular body at each valley is less than an outermost diameter of the tubular body at each peak (see enlarged view of the distal portion in figure 1 above and column 5, line 51-55); 
a helical support (figure 1, item 38; column 5, line 11-14), carried concentrically over the inner tubular layer (see figure 1 above) and being within the outer tubular layer (see figure 1 above; column 5, line 11-14) and having adjacent loops spaced axially apart (column 5, line 42-49); and 
wherein: 

a helical channel (see figure 1- 3; column 2, line 62-65; Examiner notes since the helical support is helical the channel which exists by extruding outer layer 22 over helical support 38 and item 20 as shown in figure 2 to accommodate the helical support is also helical; see column 6, line 36-40 and figure 2) and the helical support is (1) within the helical channel (see figure 1 and 3).
Gore fails to disclose a plurality of helical ribs and the helical support is (2) unbonded from the helical channel and is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel.
Storbeck teaches a plurality of helical ribs (figure 2, item 38; paragraph [0051]) at a distal portion (figure 2, item 36) of the tubular body (figure 2, item 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore to substitute the helical ribs of Storbeck for the ribs of Gore, as taught by Storbeck, because the substitution is a simple substitution that would yield the same predictable result of causing increased flexibility (paragraph [0005] of Storbeck and column 6, line 63-column 7, line 11 of Gore). Examiner notes all ribs in the distal portion of Gore would be replaced with helical ribs and the first two ribs (identified claimed plurality of ribs) would still satisfy the limitation of the claimed plurality of ribs with an outermost diameter of the tubular body at each valley less than an outermost diameter of the tubular body at each peak.
Further, Storbeck teaches that helical ribs and annular ribs could all be used to increase flexibility of the distal portion of the tubular body to achieve the same result (paragraph [0051] and [0063] of Storbeck) and thus helical ribs and annular ribs were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary 
Gore in view of Storbeck is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel, and fails to disclose the helical support is (2) unbonded from the helical channel.
Fogarty teaches an inner tubular layer (figure 2a and 3a, item 7) and an outer tubular layer (figure 2a, item 8) are bonded together at least in spaces between adjacent loops (see figure 2A; paragraph [0031]) of the helical support (figure 2a, item 6) to form a helical channel (see figure 2a and 3a), and the helical support (figure 2a, item 6) is (1) within the helical channel (see figure 2a) and (2) unbonded from the helical channel (paragraph [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer tubular layer and inner tubular layer of Gore in view of Storbeck to be bonded together at least in spaces between adjacent loops of the helical support to form the helical channel, as taught by Fogarty, for the purpose of maintaining the helical support within the channel (paragraph [0031] of Fogarty), and the helical support is (2) unbonded from the helical channel, as taught by Fogarty, for the purpose of preventing localized stresses that will reduce fatigue life when the tubing is flexed (paragraph [0031] of Fogarty). 
In regard to claim 79,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore as modified by Storbeck in view of Fogarty teaches wherein the plurality of helical ribs are configured to provide controlled hinging (Examiner notes “configured to provide controlled hinging” is an intended use limitation and the plurality of helical ribs as modified by Storbeck are fully capable of providing controlled hinging as supported by column 6, line 67-column 7, line 7 of Gore and paragraph [0060] of Storbeck).

Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore as modified by Storbeck in view of Fogarty further teaches wherein an outer surface of the tubular body transitions to a tubing without the plurality of helical ribs at the proximal portion (see figure 1 above of Gore wherein proximal portion item 24 and 25 does not contain helical ribs).
In regard to claim 81,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore in view of Storbeck in view of Fogarty teaches discloses wherein the outer tubular layer comprises at least one of Pellethane, Tecoflex, TecoThane, or Carbothane (Pellethane; column 5, line 15-18 of Gore).
In regard to claim 82,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore in view of Storbeck in view of Fogarty teaches wherein at least the inner tubular layer of a distal end (figure 1, item 30 of Gore) of the catheter has a smooth inner surface (see figure 1 of Gore).
In regard to claim 83,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore in view of Storbeck in view of Fogarty teaches wherein the distal portion (figure 1, item 28 of Gore) has a length of at least about 0.4 inches (column 5, line 49-50 of Gore; 3.8 cm is 1.49 inches which satisfies the limitation of a length of at least about 0.4 inches).
Claims 71, 79, and 81-84 are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation of Gore (U.S. Patent no 5662622) further in view of Storbeck (U.S. PG publication 20170000977) further in view of Fogarty (U.S. PG publication 20090240236). Examiner notes the second interpretation differs from the first interpretation in terms of the proximal portion.
In regard to claim 71,
Gore discloses a catheter (see entire structure shown in figure 1) comprising: 
[AltContent: textbox (Proximal portion)][AltContent: ][AltContent: textbox (Distal portion)][AltContent: ][AltContent: textbox (Central lumen)]
    PNG
    media_image1.png
    767
    61
    media_image1.png
    Greyscale


a tubular body (figure 1, item 14) defining a central lumen (see figure 1 above) and having a proximal portion (see figure 1, item 24, and 25: wherein the proximal portion includes proximal end portion 24 and second tubular wall portion 25) and a distal portion (figure 1, item 28), and wherein the tubular body comprises: 
an inner tubular layer (figure 1, item 20) surrounding the central lumen (see figure 1 above); 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Valleys)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Peaks)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Peaks)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Enlarged view of the distal portion in figure 1)]
    PNG
    media_image2.png
    334
    130
    media_image2.png
    Greyscale



a helical support (figure 1, item 38; column 5, line 11-14), carried concentrically over the inner tubular layer (see figure 1 above) and being within the outer tubular layer (see figure 1 above; column 5, line 11-14) and having adjacent loops spaced axially apart (column 5, line 42-49); and 
wherein: 
the distal portion is more flexible than the proximal portion (column 3, line 6-11 and column 4, line 47-50)
a helical channel (see figure 1- 3; column 2, line 62-65; Examiner notes since the helical support is helical the channel which exists by extruding outer layer 22 over helical support 38 and item 20 as shown in figure 2 to accommodate the helical support is also helical; see column 6, line 36-40 and figure 2) and the helical support is (1) within the helical channel (see figure 1 and 3).
Gore fails to disclose a plurality of helical ribs and the helical support is (2) unbonded from the helical channel and is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore to substitute the helical ribs of Storbeck for the ribs of Gore, as taught by Storbeck, because the substitution is a simple substitution that would yield the same predictable result of causing increased flexibility (paragraph [0005] of Storbeck and column 6, line 63-column 7, line 11 of Gore). Examiner notes all ribs in the distal portion of Gore would be replaced with helical ribs and the first two ribs (identified claimed plurality of ribs) would still satisfy the limitation of the claimed plurality of ribs with an outermost diameter of the tubular body at each valley less than an outermost diameter of the tubular body at each peak.
Further, Storbeck teaches that helical ribs and annular ribs could all be used increase flexibility of the distal portion of the tubular body to achieve the same result (paragraph [0051] and [0063] of Storbeck) and thus helical ribs and annular ribs were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute helical ribs in place of annular ribs since it has been held that substituting parts of an invention involves only routine skill in the art.
Gore in view of Storbeck is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel, and fails to disclose the helical support is (2) unbonded from the helical channel.
Fogarty teaches an inner tubular layer (figure 2a and 3a, item 7) and an outer tubular layer (figure 2a, item 8) are bonded together at least in spaces between adjacent loops (see figure 2A; paragraph [0031]) of the helical support (figure 2a, item 6) to form a helical channel (see figure 2a and 3a), and the helical support (figure 2a, item 6) is (1) within the helical channel (see figure 2a) and (2) unbonded from the helical channel (paragraph [0031]).

In regard to claim 79,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore as modified by Storbeck in view of Fogarty teaches wherein the plurality of helical ribs are configured to provide controlled hinging (Examiner notes “configured to provide controlled hinging” is an intended use limitation and the plurality of helical ribs as modified by Storbeck are fully capable of providing controlled hinging as supported by column 6, line 67-column 7, line 7 of Gore and paragraph [0060] of Storbeck).
In regard to claim 81,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore in view of Storbeck in view of Fogarty  teaches wherein the outer tubular layer comprises at least one of Pellethane, Tecoflex, TecoThane, or Carbothane (Pellethane; column 5, line 15-18 of Gore).
In regard to claim 82,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore in view of Storbeck in view of Fogarty teaches wherein at least the inner tubular layer of a distal end (figure 1, item 30 of Gore) of the catheter has a smooth inner surface (see figure 1 of Gore).
In regard to claim 83,

In regard to claim 84,
[AltContent: textbox (Intermediate portion)][AltContent: ][AltContent: textbox (Proximal portion)][AltContent: ][AltContent: textbox (Distal portion)][AltContent: ][AltContent: textbox (Central lumen)]
    PNG
    media_image1.png
    767
    61
    media_image1.png
    Greyscale


Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore in view of Storbeck in view of Fogarty teaches further comprising an intermediate portion (figure 1, item 26 and 27 of Gore) having less flexibility than the distal portion and greater flexibility than the proximal portion (column 3, line 6-11 and column 4, line 47-50 of Gore).
Claims 71, 79, 81-83, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over a third interpretation of Gore (U.S. Patent no 5662622) further in view of Storbeck (U.S. PG publication 20170000977) further in view of Fogarty (U.S. PG publication 20090240236). Examiner notes the third interpretation differs from the first and second interpretations in terms of the proximal portion and distal portion.
In regard to claim 71,
Gore discloses a catheter (see entire structure shown in figure 1) comprising: 

    PNG
    media_image3.png
    229
    669
    media_image3.png
    Greyscale

a tubular body (figure 1, item 14) defining a central lumen (see figure 1 above) and having a proximal portion (see figure 1, item 24) and a distal portion (figure 1, item 25, 26, 27 and 28), and wherein the tubular body comprises: 
an inner tubular layer (figure 1, item 20) surrounding the central lumen (see figure 1 above); 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Valleys)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Peaks)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Peaks)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Enlarged view of the distal portion in figure 1)]
    PNG
    media_image2.png
    334
    130
    media_image2.png
    Greyscale

an outer tubular layer (figure 1, item 22; column 4, line 42-47) forming a plurality of ribs (see enlarged view of the distal portion in figure 1 above: wherein the first two ribs identified above are construed as the plurality of ribs; Examiner notes two ribs satisfy the limitation of a 
a helical support (figure 1, item 38; column 5, line 11-14), carried concentrically over the inner tubular layer (see figure 1 above) and being within the outer tubular layer (see figure 1 above; column 5, line 11-14) and having adjacent loops spaced axially apart (column 5, line 42-49); and 
wherein: 
the distal portion is more flexible than the proximal portion (column 3, line 6-11 and column 4, line 47-50)
a helical channel (see figure 1- 3; column 2, line 62-65; Examiner notes since the helical support is helical the channel which exists by extruding outer layer 22 over helical support 38 and item 20 as shown in figure 2 to accommodate the helical support is also helical; see column 6, line 36-40 and figure 2) and the helical support is (1) within the helical channel (see figure 1 and 3).
Gore fails to disclose a plurality of helical ribs and the helical support is (2) unbonded from the helical channel and is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel.
Storbeck teaches a plurality of helical ribs (figure 2, item 38; paragraph [0051]) at a distal portion (figure 2, item 36) of the tubular body (figure 2, item 12).

Further, Storbeck teaches that helical ribs and annular ribs could all be used increase flexibility of the distal portion of the tubular body to achieve the same result (paragraph [0051] and [0063] of Storbeck) and thus helical ribs and annular ribs were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute helical ribs in place of annular ribs since it has been held that substituting parts of an invention involves only routine skill in the art.
Gore in view of Storbeck is silent as to the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support to form a helical channel, and fails to disclose the helical support is (2) unbonded from the helical channel.
Fogarty teaches an inner tubular layer (figure 2a and 3a, item 7) and an outer tubular layer (figure 2a, item 8) are bonded together at least in spaces between adjacent loops (see figure 2A; paragraph [0031]) of the helical support (figure 2a, item 6) to form a helical channel (see figure 2a and 3a), and the helical support (figure 2a, item 6) is (1) within the helical channel (see figure 2a) and (2) unbonded from the helical channel (paragraph [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer tubular layer and inner tubular layer of 
In regard to claim 79,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore as modified by Storbeck in view of Fogarty teaches wherein the plurality of helical ribs are configured to provide controlled hinging (Examiner notes “configured to provide controlled hinging” is an intended use limitation and the plurality of helical ribs as modified by Storbeck are fully capable of providing controlled hinging as supported by column 6, line 67-column 7, line 7 of Gore and paragraph [0060] of Storbeck).
In regard to claim 81,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore in view of Storbeck in view of Fogarty teaches wherein the outer tubular layer comprises at least one of Pellethane, Tecoflex, TecoThane, or Carbothane (Pellethane; column 5, line 15-18 of Gore).
In regard to claim 82,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore in view of Storbeck in view of Fogarty teaches wherein at least the inner tubular layer of a distal end (figure 1, item 30 of Gore) of the catheter has a smooth inner surface (see figure 1 of Gore).
In regard to claim 83,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore in view of Storbeck in view of Fogarty teaches wherein the distal portion (figure 1, item 25, 26, 27, and 28 of Gore) has a length of at least about 0.4 inches (column 5, line 26-18 of Gore: wherein the combined length of 
In regard to claim 98,
[AltContent: ][AltContent: ][AltContent: textbox (Distal portion)][AltContent: textbox (Proximal portion)][AltContent: textbox (Central lumen)]
    PNG
    media_image1.png
    767
    61
    media_image1.png
    Greyscale

Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71. Gore in view of Storbeck as modified by Fogarty teaches wherein the helical channel extends only through the distal portion of the tubular body (see figure 1 of Gore where the helical channel extends only through the distal portion of the tubular body to accommodate support 38; Examiner notes support 38 is not in the identified proximal portion 24).
Claims 72-74, and 95-96 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) in view of Storbeck (U.S. PG publication 20170000977) in view of Fogarty (U.S. PG publication 20090240236) further in view of Taylor (U.S. patent no 6464632). Examiner notes the rejection of claims 72-74, and 95-96 applies to all three interpretations of Gore in view of Storbeck in view of Fogarty.
In regard to claim 72,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71.

Gore in view of Storbeck in view of Fogarty fails to disclose wherein at least one of the inner and outer tubular layers comprises ePTFE.
Taylor teaches a tubular layer includes ePTFE (column 5, line 22-35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore in view of Storbeck in view of Fogarty to substitute ePTFE for the PTFE, as taught by Taylor, because the substitution is a simple substitution that would yield the same predictable result of providing a lubricious inner surface (column 5, line 26-30 of Taylor).
Further, Taylor teaches that ePTFE and PTFE could all be used as materials of an inner surface to achieve the same result (column 5, line 26-30 of Taylor) and thus ePTFE and PTFE were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute ePTFE in place of PTFE since it has been held that substituting parts of an invention involves only routine skill in the art.
In regard to claim 73,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71.
Gore in view of Storbeck in view of Fogarty teaches wherein at least one of the inner and outer tubular layers comprises PTFE (inner tubular layer of Gore; column 4, line 39-42 of Gore), and wherein the PTFE has a wall thickness of no more than about 0.004 inches (column 4, line 39-42 of Gore).
Gore in view of Storbeck in view of Fogarty fails to disclose wherein at least one of the inner and outer tubular layers comprises ePTFE, and wherein the ePTFE has a wall thickness of no more than about 0.004 inches.
Taylor teaches a tubular layer includes ePTFE (column 5, line 22-35).

Further, Taylor teaches that ePTFE and PTFE could all be used as materials of an inner surface to achieve the same result (column 5, line 26-30 of Taylor) and thus ePTFE and PTFE were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute ePTFE in place of PTFE since it has been held that substituting parts of an invention involves only routine skill in the art.
In regard to claim 74,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71.
Gore in view of Storbeck in view of Fogarty teaches wherein at least one of the inner and outer tubular layers comprises PTFE (inner tubular layer of Gore; column 4, line 39-42 of Gore), and the PTFE has a wall thickness of no more than 0.002 inches (column 4, line 39-42 of Gore).
Gore in view of Storbeck in view of Fogarty fails to disclose wherein at least one of the inner and outer tubular layers comprises ePTFE, and the ePTFE has a wall thickness of no more than 0.002 inches.
Taylor teaches a tubular layer includes ePTFE (column 5, line 22-35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore in view of Storbeck in view of Fogarty to substitute ePTFE for the PTFE, as taught by Taylor, because the substitution is a simple substitution that would yield the same predictable result of providing a lubricious inner surface (column 5, line 26-30 of Taylor).

In regard to claim 95,
Gore in view of Storbeck in view of Fogarty in view of Taylor teaches the catheter as in claim 72. Gore in view of Storbeck as modified by Taylor teaches wherein the inner tubular layer comprises ePTFE (see analysis of claim 72 above wherein as modified by Taylor the inner tubular layer 20 comprises ePTFE; see column 5, line 22-35 of Taylor).
In regard to claim 96,
Gore in view of Storbeck in view of Fogarty in view of Taylor teaches the catheter as in claim 95. Gore in view of Storbeck in view of Fogarty teaches wherein the outer tubular layer comprises at least one of Pellethane, Tecoflex, TecoThane, or Carbothane (Pellethane; column 5, line 15-18 of Gore).
Claims 76 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) in view of Storbeck (U.S. PG publication 20170000977) in view of Fogarty (U.S. PG publication 20090240236) further in view of Lim (U.S. PG publication 20170072163). Examiner notes the rejection of claim 76 applies to all three interpretations of Gore in view of Storbeck in view of Fogarty.
In regard to claim 76,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71.
Gore in view of Storbeck in view of Fogarty teaches wherein the helical support is metal (column 2, line 7-8 of Gore).

Lim teaches wherein the helical support (figure 1B, item 170; paragraph [0036]) comprises a Nitinol wire (paragraph [0037]), and wherein the Nitinol wire has a cross section in the radial direction of no more than about 0.006 inches (paragraph [0037]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore in view of Storbeck in view of Fogarty to substitute the Nitinol wire of Lim for the metal wire of Gore, as taught by Lim, because the substitution is a simple substitution that would yield the same predictable result of providing reinforcement (column 1, line 66-column 2, line 6 of Gore). 
Further, Lim teaches that a metal and Nitinol could all be used as materials of a helical support to achieve the same result (paragraph [0037] of Lim) and thus a metal and Nitinol were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a Nitinol wire in place of a metal wire since it has been held that substituting parts of an invention involves only routine skill in the art.
Additionally It would have been an obvious matter of design choice to modify Gore in view of Storbeck in view of Fogarty to include wherein the Nitinol wire has a cross section in the radial direction of no more than about 0.006 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. 
In regard to claim 78,
Gore in view of Storbeck in view of Fogarty teaches the catheter as in claim 71.

Lim teaches wherein the inner tubular layer (figure 3, item 313; paragraph [0042]: wherein the inner structure can be formed of a single layer) comprises two distinct sections (figure 3, item 319 and 320), the two distinct sections comprising a proximal section (figure 3, item 319) and a distal section (figure 3, item 320), and wherein the proximal section and the distal section of the inner tubular layer comprise different materials (paragraph [0043]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner tubular layer of Gore in view of Storbeck in view of Fogarty to include two distinct sections, the two distinct sections comprising a proximal section and a distal section, and wherein the proximal section and the distal section of the inner tubular layer comprise different materials, as taught by Lim, for the purpose of achieving a desired gradual flexibility and properties (paragraph [0043] and [0023] of Lim).
Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (U.S. Patent no 5662622) in view of Storbeck (U.S. PG publication 20170000977) in view of Fogarty (U.S. PG publication 20090240236) in view of Taylor (U.S. patent no 6464632) further in view of Kennelly (U.S.PG publication 20150174364). Examiner notes the rejection of claim 97 applies to all three interpretations of Gore in view of Storbeck in view of Fogarty.
In regard to claim 97,
Gore in view of Storbeck in view of Fogarty in view of Taylor teaches the catheter as in claim 96.

Gore in view of Storbeck in view of Fogarty in view of Taylor teaches the wherein the outer tubular layer comprises polyether block amide at the proximal portion of the tubular body.
Kennelly teaches a proximal portion (figure 1, item 4) comprises polyether block amide (paragraph [0044]: The nylon material is Pebax). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gore in view of Storbeck in view of Fogarty in view of Taylor to substitute the nylon material of Gore for a nylon which is polyether block amide, as taught by Kennelly, because the substitution is a simple substitution that would yield the same predictable result of being a suitable material for the tubular body (see paragraph [0044] of Kennelly).
[AltContent: ]Claims 99-100 are rejected under 35 U.S.C. 103 as being unpatentable over Morriss (U.S. patent no 10188413) further in view of Lim (U.S. PG publication 20170072163).
[AltContent: textbox (Proximal portion)]In regard to claim 99,
[AltContent: textbox (Longitudinal axis)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Valley )][AltContent: textbox (Peak )][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image4.png
    272
    540
    media_image4.png
    Greyscale



a tubular body (figure 1, item 12) defining a central lumen (figure 1B, item 23) and having a proximal portion (see figure 1B above) and a distal portion (figure 1, item 14), the tubular body having a resting configuration (see configuration shown in figure 1B) in which the tubular body is parallel to a longitudinal axis of the tubular body (see figure 1B above) and a deflected configuration (see dotted portion of figure 1 which shows portion 14 deflected) in which a portion (item 14) of the tubular body is deflected at an angle relative to the longitudinal axis (see figure 1), and wherein the tubular body comprises: 
an inner tubular layer (figure 1B, item 26) surrounding the central lumen (see figure 1B); 
an outer tubular layer (figure 1B, item 28) defining peaks and valleys (see figure 1B above); and 
a helical support (figure 1B, item 30; column 5, line 45-49), carried concentrically over the inner tubular layer (see figure 1B above) and having adjacent loops spaced axially apart between each valley of the outer tubular layer when the tubular body is in the resting configuration (see figure 1B above), 
wherein the distal portion of the tubular body is more flexible than the proximal portion of the tubular body (see figure 1 and column 5, line 53-65).
Morriss fails to disclose wherein the inner tubular layer includes a proximal section and a distal section, and wherein a material of the proximal section is different than a material of the distal section.
Lim teaches wherein the inner tubular layer (figure 3, item 313; paragraph [0042]: wherein the inner structure can be formed of a single layer) includes a proximal section (figure 3, item 319) and a distal section (figure 3, item 320), and wherein a material of the proximal section is different than a material of the distal section (paragraph [0043]).

In regard to claim 100,
Morriss in view of Lim teaches the catheter as in claim 99. Morriss in view of Lim teaches wherein the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support (column 6, line 31-48 and column 6, line 54-59; Examiner notes the inner tubular layer and the outer tubular layer are bonded together at least in spaces between adjacent loops of the helical support via component 24).
Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss (U.S. patent no 10188413) in view of Lim (U.S. PG publication 20170072163) further in view of Taylor (U.S. patent no 6464632) further in view of Gore (U.S. patent no 5662622).
In regard to claim 101,
Morriss in view of Lim teaches the catheter as in claim 99.
Morriss in view of Lim teaches wherein at least one of the inner tubular layer and the outer tubular layer comprises PTFE (inner tubular layer; column 5 line 54-59).
Morriss in view of Lim fails to disclose wherein at least one of the inner tubular layer and the outer tubular layer comprises ePTFE, and wherein the ePTFE has a wall thickness of no more than about 0.004 inches.
Taylor teaches a tubular layer includes ePTFE (column 5, line 22-35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Morriss in view of Lim to substitute ePTFE for the 
Further, Taylor teaches that ePTFE and PTFE could all be used as materials of an inner surface to achieve the same result (column 5, line 26-30 of Taylor) and thus ePTFE and PTFE were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute ePTFE in place of PTFE since it has been held that substituting parts of an invention involves only routine skill in the art.
Morriss in view of Lim in view of Taylor fails to disclose wherein the ePTFE has a wall thickness of no more than about 0.004 inches.
Gore teaches wherein the inner tubular layer has a wall thickness of no more than about 0.004 inches (column 4, line 39-42: wherein the thickness is 0.002 inches). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the inner tubular layer which is formed of ePTFE to be 0.002 inches which results in wherein the ePTFE has a wall thickness of no more than about 0.004 inches, as taught by Gore, for the purpose of using a suitable wall thickness (column 4, line 39-42 of Gore). 
Additionally it would have been an obvious matter of design choice to modify Morriss in view of Lim in view of Taylor to include wherein the ePTFE has a wall thickness of no more than about 0.004 inches since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. 
Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss (U.S. patent no 10188413) in view of Lim (U.S. PG publication 20170072163) further in view of Kennelly (U.S.PG publication 20150174364).

Morriss in view of Lim teaches the catheter as in claim 99.
Morriss further discloses wherein the outer tubular layer comprises polyurethane (column 6, line 26-31).
 Morriss in view of Lim fails to disclose wherein the outer tubular layer comprises polyether block amide.
Kennelly teaches a tubular layer (figure 1, item 4) comprises polyether block amide (paragraph [0044]: The nylon material is Pebax). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Morriss in view of Lim to substitute the polyurethane of Morriss for a nylon which is polyether block amide, as taught by Kennelly, because the substitution is a simple substitution that would yield the same predictable result of being a suitable material for the tubular body (see paragraph [0044] and [0039] of Kennelly).  
Further, Kennelly teaches that polyurethane and polyether block amide could all be used as materials of an outer layer to achieve the same result (paragraph [0039] and [0044]) and thus polyurethane and polyether block amide were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute polyether block amide in place of polyurethane since it has been held that substituting parts of an invention involves only routine skill in the art.
Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss (U.S. patent no 10188413) in view of Lim (U.S. PG publication 20170072163) further in view of Brennan (U.S. PG publication 20030028153) further in view of Taylor (U.S. patent no 6464632).
In regard to claim 103,
Morriss in view of Lim teaches the catheter as in claim 99.

Morriss fails to disclose wherein the helical support comprises a Nitinol wire, and wherein the Nitinol wire has a cross section in the radial direction of no more than about 0.006 inches.
Brennan teaches wherein the support (figure 7, item 40) comprises a Nitinol wire (paragraph [0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the helical support of Morriss in view of Lim to be Nitinol, as taught by Brennan, for the purpose of enabling the spring to be easily deflected (paragraph [0035] of Brennan).
Morriss in view of Lim in view of Brennan fails to disclose wherein the Nitinol wire has a cross section in the radial direction of no more than about 0.006 inches.
Taylor teaches wherein the wire has a cross section in the radial direction of no more than about 0.006 inches (column 8, line 2-3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the Nitinol wire of Morriss in view of Lim in view of Brennan to include wherein the Nitinol wire has a cross section in the radial direction of no more than about 0.006 inches, as taught by Taylor, for the purpose of utilizing a suitable sized filament (column 8, line 2-3 of Taylor). 
Further, Taylor teaches that a coil 0.004 inches and a coil that is 0.015 inches could all be used to achieve the same result (column 8, line 2-3 of Taylor) and thus a coil that is about 0.004 inches and a coil that is about 0.015 inches were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a smaller sized coil in place of the coil of Morriss since it has been held that substituting parts of an invention . 
Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Bose (U.S. PG publication 20090030400) further in view of Fogarty (U.S. PG publication 20090240236).
In regard to claim 104,
Bose discloses a catheter (see entire structure shown in figure 2A) comprising: 
[AltContent: textbox (Central lumen)]
    PNG
    media_image5.png
    789
    256
    media_image5.png
    Greyscale

a tubular body (figure 2A, item 12) defining a central lumen (figure 2A, item 22) and having a proximal portion (figure 2A, item 30A), an intermediate portion (figure 2A, item 30C), and a distal portion (figure 2A, item 30i), and wherein the tubular body comprises: 
an inner tubular layer (figure 2A, item 24) surrounding the central lumen (see figure 2A); 
an outer tubular layer (figure 2A, item 28; Examiner notes paragraph [0020] discloses that each segment may decrease in both wall thickness and durometer, or in one or the other; Examiner notes the embodiment of Bose used in this rejection is where the segments only decrease in wall thickness), wherein the outer tubular layer is a continuous layer extending from the proximal portion of the tubular body to the distal portion of the tubular body (See figure 2A wherein the outer layer is continuous and paragraph [0020]; As noted above the embodiment of Bose used in this rejection is where the segments only decrease in wall thickness); 

a support (figure 2A, item 26), carried concentrically over the inner tubular layer (see figure 2A; paragraph [0018]), being within the lumen (see figure 2A), wherein the distal portion is more flexible than the intermediate portion, and wherein the intermediate portion is more flexible than the proximal portion (paragraph [0020]).
Bose fails to disclose a helical lumen formed between the outer tubular layer and the inner tubular layer; and a helical support being within the helical lumen, and having adjacent loops spaced axially apart, wherein the helical support is configured to move within the lumen relative to the outer tubular layer and the inner tubular layer.
Fogarty teaches a helical lumen (figure 3A, item 10) formed between the outer tubular layer (figure 2A, item 8) and the inner tubular layer (figure 2Aa, item 7); and a helical support (figure 2A, item 6) being within the helical lumen (see figure 2A), and having adjacent loops spaced axially apart (see figure 2A), wherein the helical support is configured to move within the lumen relative to the outer tubular layer and the inner tubular layer (paragraph [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the support and lumen of Bose to be helical therefore resulting in a helical lumen formed between the outer tubular layer and the inner tubular layer; and a helical support being within the helical lumen, and having adjacent loops spaced axially apart, as taught by Fogarty, for the purpose of improving performance characteristics by enhancing resistance to deformation from internal or external forces (paragraph [0026] of Fogarty) and to modify Bose to have the helical support be configured to move within the lumen relative to the outer .
Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Bose (U.S. PG publication 20090030400) in view of Fogarty (U.S. PG publication 20090240236) further in view of Schweich (U.S. patent no 5358493).
In regard to claim 105,
Bose in view of Fogarty teaches the catheter of claim 104. 
Bose in view of Fogarty fails to disclose wherein the outer tubular layer forms a plurality of helical ribs at the distal portion of the tubular body. 
Schweich teaches wherein an outer surface (see figure 1, item 64) forms a plurality of helical ribs (see figure 1; column 5, line 67-column 6, line 10: wherein the surface contours 64 are formed by processing that reforms, removes, or compresses alternating annular or spiral portions of the material of the first tubular member 24 in this region) at the distal portion (figure 1, item 62) of the tubular body (figure 1, item 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer tubular layer of Bose in view of Fogarty to form a plurality of helical ribs at the distal portion of the tubular body, as taught by Schweich, for the purpose of imparting greater flexibility (column 5, line 67-column 6, line 10 of Schweich).
Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Bose (U.S. PG publication 20090030400) in view of Fogarty (U.S. PG publication 20090240236) further in view of Taylor (U.S. patent no 6464632) further in view of Gore (U.S. patent no 5662622).
In regard to claim 106,
Bose in view of Fogarty teaches the catheter of claim 104. Bose in view of Fogarty teaches wherein the inner tubular layer includes PTFE (paragraph [0018] of Bose). 

Taylor teaches a tubular layer includes ePTFE (column 5, line 22-35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bose in view of Fogarty to substitute ePTFE for the PTFE, as taught by Taylor, because the substitution is a simple substitution that would yield the same predictable result of providing a lubricious inner surface (column 5, line 26-30 of Taylor).
Further, Taylor teaches that ePTFE and PTFE could all be used as materials of an inner surface to achieve the same result (column 5, line 26-30 of Taylor) and thus ePTFE and PTFE were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute ePTFE in place of PTFE since it has been held that substituting parts of an invention involves only routine skill in the art.
Bose in view of Fogarty in view of Taylor is silent as to wherein the inner tubular layer has a wall thickness of no more than about 0.004 inches. 
Gore teaches wherein the inner tubular layer has a wall thickness of no more than about 0.004 inches (column 4, line 39-42: wherein the thickness is 0.002 inches). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the inner tubular layer to be 0.002 inches which results in the inner tubular layer having a wall thickness of no more than about 0.004 inches, as taught by Gore, for the purpose of using a suitable wall thickness (column 4, line 39-42 of Gore; Examiner notes Gore discloses the catheter can be used in the brain column 4, like 30-31). 
Additionally it would have been an obvious matter of design choice to modify Bose in view of Fogarty in view of Taylor to include wherein the inner tubular layer has a wall thickness of no more than about 0.004 inches since the only difference between the prior art and what is claimed is a recitation of . 
Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.
Applicant argues in regard to claim 71 on page 8-9 that some areas allegedly corresponding to valleys have diameters greater than areas allegedly corresponding to peaks. This argument is not found to be persuasive since as identified in the rejection above the plurality of helical ribs having peaks and valleys as claimed were identified as the first two ribs in Gore. The identified ribs do have an outermost diameter of the tubular body at each valley that is less than an outermost diameter of the tubular body at each peak. Examiner notes claim 71 is an open ended comprising claim. The presence of additional ribs in Gore is acknowledged, however the identified two ribs satisfies the limitation of “a plurality of ribs” since more than one rib is present. Further since the claim is open ended, additional elements can be present. 
Applicant’s arguments with respect to claims 99-106 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783